1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    SERGIO GAVALDON, et al.,                  Case No.: 16cv590-LAB (MDD)
12                              Plaintiffs,
                                                ORDER STRIKING AMENDED
13    v.                                        COMPLAINT; AND
14    STANDARD CHARTERED BANK
                                                ORDER UPDATING CAPTION
      INTERNATIONAL (AMERICAS)
15
      LTD.
16                            Defendant.
17
18
19         On February 20, the Court dismissed some claims and gave Plaintiffs leave
20   to file a second amended complaint (“SAC”) that included only claims against
21   Standard Chartered Bank International (Americas) Ltd. (“SCBI”). The SAC was to
22   have been filed within 14 calendar days.
23         Plaintiffs have now filed their SAC, naming only SCBI as a Defendant. The
24   caption to be used from now on should name only SCBI as a Defendant.
25         The amended complaint was filed late and does not fully comply with the
26   Court’s order. Although StanChart was omitted as a Defendant, the SAC does not
27   fully comply with the Court’s order. For example, it still seeks damages against
28   StanChart based on StanChart’s alleged breach of duty. The Court has not

                                                1
                                                                      16cv590-LAB (MDD)
1    thoroughly reviewed the entire SAC, which is 82 pages long, so there may be other
2    defects.
3          The second amended complaint is ORDERED STRICKEN and the Clerk
4    shall remove it from the docket. Within ten calendar days of the date this order
5    is issued, Plaintiffs may amend and refile their SAC. They should take care that it
6    complies fully with the Court’s order.
7
8          IT IS SO ORDERED.
9    Dated: March 8, 2019
10
11                                            Hon. Larry Alan Burns
                                              Chief United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                         16cv590-LAB (MDD)
